PER CURIAM. Charles L. Burgett appeals the district court’s1 adverse grant of summary judgment, following remand, in his 42 U.S.C. § 1983 action arising from an incident on a Kansas City Area Transportation Authority bus. Upon careful consideration of Bur-gett’s arguments for reversal, and de novo review of the record, see Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015) (viewing evidence in light most favorable to nonmovant, and drawing all reasonable inferences in his favor), we agree with the district court that the remaining defendants satisfied their burden of demonstrating that there were no genuine issues of material fact for trial on Burgett’s Fourth Amendment and related conspiracy claims, or on his 42 U.S.C. § 2000d claim, against them. The judgment is affirmed. See 8th Cir. R. 47B.  . The Honorable Dean Whipple, United States District Judge for the Western District of Missouri.